Citation Nr: 1425053	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Whether the May 2007 rating decision denying service connection for traumatic septal deviation residuals and septoplasty residuals was clearly and unmistakably erroneous.  

2.  Whether the May 2007 rating decision denying service connection for right thumb de Quervain's tendonitis was clearly and unmistakably erroneous.  

3.  Whether the May 2007 rating decision denying service connection for left thumb de Quervain's tendonitis was clearly and unmistakably erroneous.  

4.  Whether the May 2007 rating decision denying service connection for a right knee disorder to include pain was clearly and unmistakably erroneous.  

5.  Entitlement to an evaluation in excess of 10 percent for the Veteran's right (major) shoulder bursitis and impingement syndrome for the period prior to April 5, 2011.  

6.  Entitlement to an evaluation in excess of 20 percent for the Veteran's right (major) shoulder bursitis and impingement syndrome for the period on and after April 5, 2011.  

7.  Entitlement to an evaluation in excess of 10 percent for the Veteran's left (minor) shoulder bursitis and impingement syndrome for the period prior to April 5, 2011.  

8.  Entitlement to an evaluation in excess of 20 percent for the Veteran's left (minor) shoulder bursitis and impingement syndrome for the period on and after April 5, 2011.  

9.  Entitlement to a compensable disability evaluation for the Veteran's rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1983 to April 1987 and from December 1990 to February 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that the May 2007 rating decision denying service connection for traumatic septal deviation residuals and septoplasty residuals, right thumb de Quervain's tendonitis, left thumb de Quervain's tendonitis, and a right knee disorder to include pain was not clearly and unmistakably erroneous and denied increased disability evaluations for the Veteran's right (major) shoulder bursitis and impingement syndrome, left (minor) shoulder bursitis and impingement syndrome, and chronic rhinitis.  In April 2011, the RO increased the evaluations for the Veteran's right shoulder and left shoulder disabilities from 10 to 20 percent and effectuated the awards as of April 5, 2011.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of the evaluation of the Veteran's right shoulder and left shoulder disorders and chronic rhinitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  A May 2007 rating decision denied service connection for traumatic septal deviation residuals and septoplasty residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2007.  The Veteran did not submit a NOD with the decision.  

2.  The evidence of record at the time of the May 2007 rating decision establishes that recurrent traumatic septal deviation residuals and septoplasty residuals were initially manifested during active service.  
3.  A May 2007 rating decision denied service connection for right thumb de Quervain's tendonitis.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2007.  The Veteran did not submit a NOD with the decision.  

4.  The evidence of record at the time of the May 2007 rating decision establishes that recurrent right thumb de Quervain's tendonitis was initially manifested during active service.  

5.  A May 2007 rating decision denied service connection for left thumb de Quervain's tendonitis.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2007.  The Veteran did not submit a NOD with the decision.  

6.  The evidence of record at the time of the May 2007 rating decision establishes that recurrent left thumb de Quervain's tendonitis was initially manifested during active service.  

7.  A May 2007 rating decision denied service connection for a right knee disorder to include pain.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2007.  The Veteran did not submit a NOD with the decision.  

8.  The evidence of record at the time of the May 2007 rating decision does not establish that a recurrent right knee disorder became manifest in or otherwise originated during active service.  


 CONCLUSIONS OF LAW

1.  The May 2007 rating decision was clearly and unmistakably erroneous in failing to grant service connection for recurrent traumatic septal deviation residuals and septoplasty residuals.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).  
2.  The May 2007 rating decision was clearly and unmistakably erroneous in failing to grant service connection for right thumb de Quervain's tendonitis.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).  

3.  The May 2007 rating decision was clearly and unmistakably erroneous in failing to grant service connection for left thumb de Quervain's tendonitis.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).  

4.  The May 2007 rating decision denying service connection for a right knee disorder to include pain was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a), 3.303(d) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has directed that the VCAA does not apply to claims of clear and unmistakable error.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


II.  Clear and Unmistakable Error (CUE)

Generally, appellate review is initiated by a NOD and completed by a substantive appeal after a statement of the case (SOC) is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of clear and unmistakable error.  38 C.F.R. § 7105.  

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Court has set forth the following three pronged test to determine whether CUE is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "clear and unmistakable error" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of clear and unmistakable error is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  

In May 2007 and at the present time, service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Deviated Nasal Septum and Septoplasty Residuals

The Veteran asserts that the May 2007 rating decision denying service connection for traumatic septal deviation residuals and septoplasty residuals was clearly and unmistakably erroneous as the service treatment documentation then of record established that he sustained a traumatic septal deviation and subsequently underwent an in-service septoplasty to repair his deviated septum.  

In May 2007, VA denied service connection for traumatic septal deviation and septoplasty residuals.  The rating decision conveyed that "in light of the success of your septoplasty to correct your traumatic septal, deviation, service connection cannot be established."  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2007.  He did not submit a NOD with the decision.  

The evidence of record at the time of the May 2007 rating decision establishes that a deviated nasal septum and recurrent septoplasty residuals were initially manifested during active service.  The Veteran's service treatment records reflect that he sustained a deviated nasal septum.  A July 1985 treatment entry states that the Veteran was struck in the head with a beer bottle and sustained a "pos[sible] broken nose."  An August 1997 treatment record notes that the Veteran exhibited a nasal septal deviation to the left and a "right spur."  The Veteran was found to require a septoplasty.  Clinical documentation dated in April 1998 reports that the Veteran underwent an April 1998 septoplasty and turbinoplasty to correct a marked deflection of the septum to the right.  

In his November 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he incurred a deviated septum and underwent in-service nasal surgery.  

The report of a November 2006 VA examination for compensation purposes conducted prior to the Veteran's separation from active service states that the Veteran reported having sustained a 1984 nasal injury with an associated deviated septum after having been kicked in the nose by another soldier.  He presented a history of undergoing an in-service 1998 septoplasty.  The examiner noted that "record review supports basic history as stated."  The Veteran was diagnosed with a "history of nasal septoplasty" and referred for further Ears, Nose, Throat (ENT) consultation.  

The evidence of record at the time of the May 2007 rating decision undebatably establishes that a deviated nasal septum and recurrent septoplasty residuals were sustained during active service.  By their very nature, nasal septoplasty and other surgical procedures do not resolve without recurrent residuals.  Indeed, the Veteran was diagnosed with a "history of nasal septoplasty."  The express basis for the denial of service connection was "the success" of the in-service septoplasty rather than the absence of current disability.  Given such a statement, the provisions of 38 U.S.C.A. §§ 1110, 1131 were clearly incorrectly applied.  Therefore, the prior denial is reversed and service connection will be granted.  

B.  De Quervain's (Thumb Extensor) Tendonitis of the Right and Left Thumbs

The Veteran asserts that the May 2007 rating decision denying service connection for both right thumb and left thumb de Quervain's tendonitis was clearly and unmistakably erroneous as the service treatment documentation then of record establishes that he was diagnosed with the claimed recurrent disabilities during active service.  
In May 2007, VA denied service connection for both right thumb and left thumb de Quervain's tendonitis.  The rating decision conveys that "in the absence of sufficient evidence of chronic symptomatology supportive of a current clinical diagnosis of tendonitis of the [right and left thumbs], service connection cannot be established at this time."  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2007.  He did not submit a NOD with the decision.  

The evidence of record at the time of the May 2007 rating decision establishes that the Veteran was diagnosed with recurrent tendonitis of both thumbs.  A December 1996 service treatment record states that the Veteran complained of "tendonitis in both thumbs" which was exacerbated by riding his motorcycle.  An assessment of bilateral de Quervain's tendonitis was advanced.  

The report of the November 2006 VA pre-service discharge examination for compensation purpose states that the Veteran complained of intermittent bilateral thumb pain which: was initially manifested in 1997 or 1998; persisted to the present time; and occurred approximately twice a year for periods of between four and six weeks.  He reported that he had been diagnosed with tendonitis by military medical personnel and prescribed a thumb/wrist brace.  On examination, the examiner denied any active thumb symptoms.  The examiner noted that his "record review supports basic history as stated."  The Veteran was diagnosed with a "history of bilateral thumb extensor tendonitis."  The physician commented that the Veteran's bilateral thumb disorder "may require ongoing medical support."  

The evidence of record at the time of the May 2007 rating decision undebatably establishes that recurrent right thumb and left thumb de Quervain's (thumb extensor) tendonitis was initially manifested during active service and was found to possibly "require ongoing medical support" at the November 2006 pre-service discharge VA examination.  The service treatment documentation establishes that the Veteran's thumb disabilities were productive of intermittent but recurrent symptoms.  Given the evidence then of record, the Board concludes that the provisions of 38 U.S.C.A. §§ 1110, 1131 were clearly incorrectly applied.  Therefore, the prior denials are reversed and service connection will be granted.  


C.  Right Knee Disorder to Include Pain

The Veteran asserts that the May 2007 rating decision denying service connection for a right knee disorder to include pain was clearly and unmistakably erroneous as the service treatment documentation then of record established that he was treated for right knee complaints.  

In May 2007, VA denied service connection for "a disability to account for right knee pain." The rating decision conveyed that, "in the absence of a documented diagnosis for the right knee, service connection cannot be established."  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2007.  He did not submit a NOD with the decision.  

The Veteran's service treatment documentation then of record reflects that the Veteran was seen repeatedly for right knee complaints.  A December 9, 1986, treatment entry states that the Veteran fell from a seven foot tall platform and hit his right lateral knee.  An assessment of a right knee contusion was advanced.  A December 29, 1986, treatment record notes that the Veteran complained of right knee pain after twisting his knee while skiing.  An assessment of a "Grade I [right] MCL strain" was advanced.  Clinical documentation dated in June 1993 and August 1993 relates that the Veteran complained of right knee pain associated with bending of the knee of three months' duration.  No right knee pathology was identified.  An impression of "possible overuse" was advanced.  A June 2001 treatment record states that the Veteran complained of right knee pain of two weeks' duration.  No right knee disorder was diagnosed.  X-ray studies of the knees dated in November 2006 indicates that the Veteran had a history of "recurring tendonitis, both knees, mostly patellar."  No right knee abnormalities were identified.  

In his November 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he incurred bilateral knee tendonitis during active service.  

The report of the November 2006 pre-service discharge VA examination states that the Veteran complained of recurrent right knee pain associated with running.  The Veteran was diagnosed with "bilateral knee pain."  The examiner commented that there was "no pathology/etiology found to render a diagnosis, only subjective reports of pain."  

In his December 2008 CUE application, the Veteran advanced that the May 2007 rating decision was clearly and unmistakably erroneous in denying service connection for a right knee disorder as "this condition is diagnosed and treated in service medical records 1993" and "was diagnosed on active duty after the review of my service medical records."  In his July 2009 NOD, the Veteran reiterated that service connection for a right knee disorder was warranted as he initially manifested a right knee disorder during active service which had persisted to the present time.  

The evidence of record at the time of the May 2007 rating decision indicates that while the Veteran was treated for right knee complaints and trauma during active service, a recurrent right knee disorder was not identified at any time.  The report of the November 2006 pre-service discharge VA examination specifically concluded that there was "no pathology/etiology found to render a diagnosis, only subjective reports of pain."  

While he advances on appeal that he did have a recurrent right knee disorder during active service, the Veteran does not assert that either the correct facts, as they were known at the time, were not before VA or the relevant statutory or regulatory provisions were incorrectly applied.  Specifically, the Veteran does not identify any evidence then of record which reflects the existence of a recurrent right knee disorder.  As the documentation then of record contains no evidence of a recurrent right knee disorder, the Board concludes that VA did not commit CUE in denying service connection for a right knee disorder to include pain.  



	(CONTINUED ON NEXT PAGE)





ORDER

As the May 2007 rating decision was clearly and unmistakably erroneous in denying service connection for recurrent traumatic septal deviation and septoplasty residuals, the decision is reversed and service connection is granted.  
As the May 2007 rating decision was clearly and unmistakably erroneous in denying service connection for recurrent right thumb de Quervain's tendonitis, the decision is reversed and service connection is granted.  

As the May 2007 rating decision was clearly and unmistakably erroneous in denying service connection for recurrent left thumb de Quervain's tendonitis, the decision is reversed and service connection is granted.  

The May 2007 rating decision denying service connection for a right knee disorder to include pain was not clearly and unmistakable erroneous.


REMAND

In his May 2014 Informal Hearing Presentation, the accredited representative advances that the Veteran's right shoulder and left shoulder bursitis and impingement syndrome and chronic rhinitis "have worsened and warrant higher evaluations."  

The Veteran was last afforded a VA examination which addressed his chronic rhinitis in January 2009 and his shoulder disabilities in April 2011.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after April 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected right shoulder and left shoulder disorders and chronic rhinitis after April 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after April 2013.  

3.  Then schedule the Veteran for a VA orthopedic examination to address the current nature and severity of his right shoulder and left shoulder bursitis and impingement syndrome.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's right shoulder and left shoulder disabilities upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then schedule the Veteran for an appropriate VA examination to address the current nature and severity of his chronic rhinitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's chronic rhinitis upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the evaluation of the Veteran's right shoulder bursitis and impingement syndrome, left shoulder bursitis and impingement syndrome, and chronic rhinitis.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


